 

Exhibit 10.1

 

[eyeg_logo.jpg] 

 

271 Waverly Oaks Road, Suite 108

Waltham, MA 02452

 

 

January 1, 2018

 

Sarah Romano, CPA

   

   



Dear Sarah:

 

EyeGate Pharmaceuticals, Inc. (the “Company”) is pleased to offer you a
promotion to the Company’s Chief Financial Officer effective as of the date of
this letter (the “Effective Date”). This letter is intended to summarize some of
the terms of your employment, and amends and restates in its entirety the letter
agreement between you and the Company dated as of February 1, 2017. We refer you
to the policies, plans and practices of the Company for more details on the
terms and conditions of your employment.

 

Your employment is considered “at will”; both you and the Company have the right
to terminate your employment at any time for any reason. This letter does not
constitute, and shall not be construed as, creating a contract or promise of
employment for any set period of time.

 

You will report to Stephen From, President and Chief Executive Officer of the
Company, and will be responsible for all tasks attendant to the role of Chief
Financial Officer of an R&D stage specialty pharmaceutical company, including
but not limited to managing the financial statements, SEC reporting, audit of
the financial statements, internal controls and Sarbanes-Oxley compliance,
accounting function management including budgets and forecasts and financial
strategy of the Company, and duties assigned to you by the CEO from time to
time.

 

Your starting base salary in your new position will be $7,692.31 every two weeks
(which annualizes to $200,000), less applicable withholdings and deductions. In
addition, you will be eligible to earn an incentive bonus based on goals set by
the Company after the Effective Date, with an annual target of up to twenty-five
percent (25%) of your base salary.

 

In addition to the foregoing, you will be eligible to participate in fringe
benefit plans as may be generally available to other Company employees. Policies
applicable to other employees of the Company shall also be applicable to you.
Initially, this will include eligibility to participate in the Company’s group
health plan, reimbursement for Company approved travel (in accordance with the
Company’s expense reimbursement policies), and accrual of up to twenty (20) days
per year of paid vacation time (accrued and useable in accordance with the
Company’s vacation policies). Vacation days stop accruing after reaching the
maximum allowable accrual for the year, after which time no vacation time will
be accrued until used.

 

 

 

 

Employment with the Company is contingent on verification of eligibility to
work. Due to the Immigration Reform and Control Act of 1986, all employees hired
after November 6, 1986, must provide verification of employment eligibility
prior to commencement of employment. Your employment is also contingent on your
execution of, and compliance with, the Company’s standard Employee
Nondisclosure, Noncompetition, Nonsolicitation and Inventions Agreement.

 

Additionally, you represent that you are not subject to and will not be subject
to any agreements, restriction or obligations, including any noncompetition
agreements or restrictions or any nondisclosure or confidentiality agreement or
restrictions, which prevent you from performing (or in any other way adversely
impact your ability to perform), your employment duties on behalf of the
Company. Whether or not you are bound by the terms of any such agreements, you
agree that during your employment with the Company, you will not disclose or
use, or induce anyone at the Company to use, any confidential, proprietary or
trade secret information or material belonging to any former employer or other
person or entity.

 

The terms set forth herein shall not be modified except pursuant to a written
agreement signed by both parties. This letter is governed by Massachusetts law.

 

[Remainder of page left blank intentionally]


 

 

 

 

 2 

 

 

We look forward to your continued contributions towards the growth of the
Company.

 

Sincerely,                 EYEGATE PHARMACEUTICALS, INC.                        
  By: /s/ Stephen From       Name: Stephen From       Title: President and Chief
Executive Officer                           Receipt Acknowledged and Terms
Agreed To:                           /s/ Sarah Romano, CPA   1/2/2018   Name:
Sarah Romano, CPA   Date            

 

 3 

 

 